Citation Nr: 1545213	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  09-01 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) on account of the loss of use of both hands due to service-connected atopic dermatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty as a commissioned officer in the United States Army from December 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO) which, inter alia, denied SMC for loss of use of both hands due to service-connected atopic dermatitis. 

In October 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder. 

In December 2010, the Board remanded the claim to the RO for further evidentiary and procedural development.

Previously, in May 2012, the Board issued a decision that denied the appealed claim for SMC on account of the loss of use of both hands due to service-connected atopic dermatitis.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the May 2012 Board decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the October 2010 Travel Board hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, in correspondence dated September 2013, the Veteran requested only to have the prior May 2012 decision vacated and a new one issued in its place.  No additional hearing was requested.  In a March 2014 decision, the Board vacated its earlier May 2012 decision in compliance with the Veteran's request.  

In April 2014, the Board rendered an appellate decision denying the Veteran's claim for SMC on account of the loss of use of both hands due to service-connected atopic dermatitis.  The Veteran appealed the decision to the United States Court of Appeals for Veterans' Claims (Court), which issued a memorandum decision in June 2015 vacating the April 2014 Board decision and remanding the case to the Board for additional development in compliance with the Court remand.  

For the reasons discussed below, this appeal is REMANDED to the RO as the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and his representative if further action is required on their part.


REMAND

VA regulations require it to seek to obtain non-Federal-record evidence that is pertinent and specific to a claim.  White v. Derwinski, 1 Vet. App. 519, 521 (1991); Leap v. Derwinski, 2 Vet. App. 404, 405 (1992).  In his oral testimony before the Board at an October 2010 hearing, and in his reported medical history as presented to a VA examiner at a January 2011 VA medical examination, the Veteran indicated that he received medical consultation and treatment from private sources for the service-connected atopic dermatitis that is the subject of this appeal.  Although the Veteran did not present specific identifying information regarding these non-VA healthcare providers, his mention of such treatment is sufficient to trigger VA's duty to assist in developing the evidence.  

The Court has held that when reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to assist the claimant in developing the claim by attempting to obtain the referenced private medical records.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  The VA Secretary has a statutory duty to assist the claimant by securing any relevant VA, military, or governmental records, and private medical, hospital, employment, or other civilian records.  Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990).  Accordingly, on remand, the Veteran should be contacted by the RO/AOJ and asked to provide as much detailed information as possible to identify his sources of medical treatment, both non-VA and VA, for his service-connected atopic dermatitis, particularly those treatment records relating to his hands.  Thereafter, the RO/AOJ should undertake the appropriate development to obtain the identified records for inclusion in the evidence.  

With regard to the VA medical examination of January 2011, the examining clinician acknowledged that the Veteran's atopic dermatitis sometimes forced him to "use his wrists and forearms to pick [objects] up due to the painful cracking and bleeding of his hands" and that his service-connected atopic dermatitis "severely" affected his abilities to perform his activities of daily living.   Notwithstanding this, the examiner opined that the Veteran "would not benefit from [an] amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance [as] [t]his would present [him] with a disability far greater than his current functional impairment."  

The above opinion is lacking because it is unclear how the opining clinician arrived at her conclusion as it apparently contradicts her earlier observations, inasmuch as the examiner recognizes that the Veteran was occasionally unable to use his hands to grasp objects, but yet this was somehow less disabling than having his hands replaced with a suitable prosthetic appliance that would allow him to do so.  The opinion is therefore inadequate because there was insufficient medical explanation presented by the January 2011 examiner that connected the aforementioned observable clinical data with her final conclusion.  See Nieves-Rodriqgues v. Peake, 22 Vet. App. 295, 301 (2008); D'Aries v. Peake, 22 Vet. App. 97, 103 (2008).  

As the January 2011 VA examination was conducted pursuant to a December 2010 Board remand, VA is obligated to obtain an adequate medical opinion that addresses the matter at issue.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, this case should be remanded to the RO/AOJ for a new medical examination that obtains objective findings and presents an opinion that will clarify the ambiguities presented in the January 2011 opinion discussed above.           




Accordingly, in view of the foregoing discussion, this case is REMANDED to the RO/AOJ for the following actions:

1.  After contacting the Veteran and inquiring about all sources of his treatment, both VA and non-VA, for atopic dermatitis, particularly with regard to treatment of his hands, and obtaining the appropriate waivers, the RO/AOJ should attempt to obtain copies of these updated medical records pertinent to such treatment, which have not yet been associated with the evidence.

These records must include, but are not limited to those relating to the Veteran's reported private treatment for atopic dermatitis, as referenced by him at his October 2010 Board hearing and during a January 2011 VA examination.  

All records obtained must be associated with the Veteran's claims folder.  If the RO/AOJ cannot obtain records identified as relevant by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts.

2.  Afterwards, the RO/AOJ should schedule the Veteran for a medical examination, to be conducted by the appropriate clinician, to determine the extent and severity of impairment attributable to his service connected atopic dermatitis, particularly as it affects his ability to use his hands.  

The entire claims file and a copy of this REMAND must be made available to the examining clinician prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 


[a.]  During the medical examination, all complaints, pertinent symptomatology, and findings as they relate to the Veteran's service-connected atopic dermatitis of his hands should be reported in detail.  An objective assessment of the severity of the Veteran's atopic dermatitis symptoms and their impact on his occupational capacity and his ability to perform work within the context of his vocational background and history should also be provided.

[b.]  The examiner is also requested to offer an opinion as to whether the Veteran essentially has loss of use of his hands as a result of his atopic dermatitis disability.  The examiner must indicate whether the Veteran retains effective function in his hands or whether he would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  The determination must be made on the basis of the actual remaining function of the hand, that is, whether the acts such as grasping, manipulation, etc., can be accomplished equally well by an amputation stump with prosthesis.  

NOTE: The conclusions of the examiner must consider the Veteran's report, as presented during VA examination in January 2011, that his atopic dermatitis sometimes forced him to "use his wrists and forearms to pick [objects] up due to the painful cracking and bleeding of his hands," and the January 2011 VA clinician's assessment that the Veteran's service-connected atopic dermatitis "severely" affected his abilities to perform his activities of daily living.

The clinician must include a detailed supportive rationale and explanation of any clinical findings and/or opinion presented in his/her/ discussion.   If the examiner is unable to present an opinion and/or discussion without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.
   
3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's appeal, as it pertains to his claim of entitlement to SMC on account of the loss of use of both hands due to service-connected atopic dermatitis, should be adjudicated on the merits following review of all relevant evidence associated with the claims file.  

If the maximum benefit sought on appeal remains denied with respect to the above issue, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




